DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Reasons for Allowance
In response to Request for Continued Examination filed 08/02/22, claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 21, 34 & 39.  The prior art fails to disclose or teach a method, comprising: receiving origin location data and destination location data from a first user over a wireless or wired communication network, wherein the origin location data corresponds to a geographic origin for a transportation route and the destination location data corresponds to a geographic destination for the transportation route; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; storing virtual hub location data corresponding to the first and second virtual hubs on a first database server; receiving, over the wireless or wired communication network, specification data from the first user, wherein the specification data comprises data indicating a selection of one or more derivatives specifications for traveling from the first virtual hub to the second virtual hub; determining a transportation capacity exchange for a plurality of transportation capacity units based on the plurality of virtual hubs and the specification data, wherein the plurality of transportation capacity units correspond to a plurality of predetermined spaces traveling from the first virtual hub to the second virtual hub, wherein the plurality of transportation capacity units correspond to the selection of the one or more derivatives specifications, and wherein the transportation capacity exchange corresponds to market depth data, the market depth data comprising data indicating at least a bid price or offer price provided by a second user for a respective transportation capacity unit; storing the transportation capacity exchange on a second database server; Page 2transmitting, over the wireless or wired communication network, the market depth data for the transportation capacity exchange to the first user; determining one or more index values for the plurality of transportation capacity units based on the market depth data and the specification data; transmitting, over the wireless or wired communication network, the one or more index values to the first user; and receiving, over the wireless or wired communication network, transaction input data from the first user, wherein the transaction input data comprises data indicating an acceptance by the first user of the bid price or offer price provided by the second user.  As required by the independent claims. 
The closest relevant prior art appears Dawkins (US Patent Pub. 20170243310; referred to hereinafter as Dawkins).  Dawkins disclose executing travel transactions, wherein the system may comprise a traveler server configured to receive and store at least one traveler profile; wherein the traveler profile may comprise traveler information with traveler identifying data.  Furthermore, Dawkins also disclose a monitoring server configured to access the traveler server and a plurality of remote servers hosted by one or more travel vendors, where the one or more travel vendors offer at least a portion of the traveler profile. The system may periodically monitor the plurality of remote servers for availability data related to at least the portion of the traveler profile. The system may compare the price parameters to vendor pricing associated with the availability data related to at least the portion of the traveler profile. The system may identify qualified availability data paired with a qualified travel vendor and purchase information, wherein the vendor pricing associated with qualified availability data is priced equal to or below the price parameters related to at least the portion of the traveler profile. 
Brenner et al. (US Patent 9,389,094; referred to hereinafter as Brenner) appears to be another relevant reference.  Brenner disclose an application that communicates with systems of merchants publishing sets of appointments or services in order to request reservations or available appointment slots within the set of appointments. Once the reservation has been accepted or confirmed by the merchant, the application may generate a new sequence or set of sequences and a new route or itinerary including the reservation, indicated by a time, place, and set of directions between the reservation and other locations, events, or activities within the sequence and the route or itinerary. However, Brenner also fails to disclose or teach all the recited claim limitations.  
Since, neither Dawkins nor Brenner, individually or in combination with each other disclose or teach all the recited claim limitations of the independent claims.  Claims 21-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649